DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This final Office action addresses U.S. reissue application No. 16/055,901 (“901 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Aug. 6, 2018 (“901 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 901 Reissue Application is a reissue application of U.S. Patent No. 9,503,679 (“679 Patent”) titled “DISPLAY APPARATUS.”   The application for the 679 Patent was filed on Mar. 2, 2015 and assigned by the Office US patent application number 14/635,334 (“334 Application”) and issued on Nov. 22, 2016 with claims 1-4 (“Originally Patented Claims”).
On Apr. 3, 2020, the Office mailed a non-final office action (“Apr 2020 Non-final Office Action”).  On July 6, 2020, Applicant filed a response (“Jul 2020 Response”) to the Apr 2020 Non-Final Office Action.  On July 8, 2020, Applicant filed an IDS.  The IDS has been considered by the Examiner.
On July 29, 2020, the Office mailed a final office action (“Jul 2020 Final Office Action”).  On Sep. 29, 2020, Applicant filed a response (“Sep 2020 Response”) to the Jul 2020 Final Office Action.  On Oct. 29, 2020, Applicant filed a RCE.
On Dec. 7, 2020, the Office mailed a non-final office action (“Dec 2020 Non-Final Office Action”).  On Feb. 22, 2021, Applicant filed a response (“Feb 2021 Response”) to the Dec 2020 Non-Final Office Action.


II. OTHER PROCEEDINGS
This section is the same as that in Apr 2020 Non-final Office Action.
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 679 Patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  
Also based upon the Examiner's independent review of the 679 Patent itself and the prosecution history, the Examiner finds that she cannot locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction

III. PRIORITY CLAIMS
This section is the same as that in Apr 2020 Non-final Office Action.
Based upon a review of the instant reissue application and 679 Patent, the Examiner finds that the instant reissue application is a reissue of the 679 Patent filed as 14/635,334 which is a  continuation of application No. 13/730,512, filed on Dec. 28, 2012, now Pat. No. 8,994,773.
The instant reissue application claims foreign priority to following Korean applications:
KR  10-2011-0147195  	December 30, 2011 
KR  10-2011-0147260 	December 30, 2011 
KR  10-2011-0147531  	December 30, 2011 
KR  10-2011-0147854  	December 30, 2011 
KR  10-2011-0147856  	December 30, 2011 
KR  10-2011-0147923  	December 30, 2011 
KR  10-2011-0147924 	December 30, 2011 
KR  10-2011-0147996 	December 31, 2011 
KR  10-2012-0137384  	November 29, 2012 

Copies of the priority documents were in the file of 14/635,334 Application.  However no English translation of the priority documents were provided by the Applicant.
Because the effective filing date of the instant application is not on or after March 16, 2013, the present application is being examined under the pre-AIA  first to invent provisions. 

IV. FEB 2021 RESPONSE 
The Feb 2021 Response contained, among other things, “REMARKS” (“Feb 2021 Remarks”) and “AMENDMENTS TO THE CLAIMS” (“Feb 2021 Claim Amendment”).  The Feb 2021 Claim Amendment amended independent claims 1, 5, and 8 and canceled claim 2.   

V. STATUS OF CLAIMS
	In light of the above: 
Claims 1, 3-5, 7-8, and 10 are currently pending (“Pending Claims”).
Claims 1, 3-5, 7-8, and 10 are currently examined (“Examined Claims”).
	Regarding the Examined Claims and as a result of this Office action:
Claims 1, 3-5, 7-8, and 10 are rejected.

VI.  ELECTION/RESTRICTIONS
This application contains claims directed to the following patentably distinct species: 
	I. Species corresponding to Fig. 7, an embodiment of display apparatus.
II. Species corresponding to Fig. 8, a distinct embodiment of display apparatus.
III. Species corresponding to Fig. 9, yet distinct embodiment of display apparatus.
The species are distinct because they have different modes of operations and because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
MPEP 1450 states:
37 CFR 1.176(b) permits the examiner to require restriction in a reissue application between claims newly added in a reissue application and the original patent claims, where the added claims are directed to an invention which is separate and distinct from the invention(s) defined by the original patent claims. The criteria for making a restriction requirement in a reissue application between the newly added claims and the original claims are the same as that applied in a non-reissue application. See MPEP §§ 806 through 806.05(i). The authority to make a "restriction" requirement under 37 CFR 1.176(b) extends to and includes the authority to make an election of species. For reissue applications of patents issued from a U.S. national stage application submitted under 35 U.S.C. 371, the "restriction" requirement should not be made under the PCT unity of invention standard as set forth in MPEP Chapter 1800, because a reissue application is filed under 35 U.S.C. 251, and not under 35 U.S.C. 371.

Where a restriction requirement is made by the examiner, the original patent claims will be held to be constructively elected (except for the limited situation where a disclaimer is filed as discussed in the next paragraph). In the Office action containing the restriction requirement, the examiner should suggest to the applicant that a divisional reissue application directed to the constructively non-elected invention(s) may be filed. The Office action in the reissue application should also (1) provide notification of the restriction requirement, (2) hold the added claims to be constructively non-elected and withdrawn from consideration, (3) treat the original patent claims on the merits, and (4) inform applicant that if the original patent claims are found allowable and no error (other than the failure to present the non-elected claims) is being corrected in the reissue application under examination, and a divisional application has been filed for the non-elected claims, further action in the application will be suspended, pending resolution of the divisional application. The claims to the original patented invention will continue to be examined and the non-elected claims (to any added invention(s)) will be held in abeyance in a withdrawn status. The non-elected claims will only be examined if filed in a divisional reissue application.

Applicant was pointing to the description for Fig. 9 as support for the Dec 2020 Claim Amendment and the Jan 2021 Claim Amendment (Feb 2021 Remarks, p. 6).  Therefore the species of Fig. 9 was constructively elected.  Because Fig. 9 was constructively elected, claims will be examined based on Fig. 9 of the 679 Patent.  Claims directed to other species will not be examined in this reissue proceeding.  This election of species requirement is set forth based on Applicant’s comments and Examiner’s review of the claims and is for the purpose of setting the record straight.

VII. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Microphone:  “An electroacoustic transducer that responds to sound waves and delivers essentially equivalent electric waves.” The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

C.  	35 U.S.C. § 112 6th Paragraph
A second exception to BRI is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 F paragraph. See MPEP § 2181 et seq.  To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 (I).  If a phrase invokes § 112 6th paragraph, the corresponding structure or materials will also be determined.
The Examiner has reviewed the Examined claims of the instant application and concludes that based on the three Prong analysis set forth in MPEP§ 2181 (I), the limitations in the pending claims do not invoke 112 6th paragraph.

VIII. CLAIM REJECTIONS - 35 USC § 112-1st paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites “a cover placed at a front surface of the display panel, the cover including a blackened area corresponding to the recessed area to cover the recessed area.”  Claim 5 appears to correspond to the embodiment in Fig. 9.  Applicant points to col. 7, lines 18-24, 35-38 and 44-46 as support.
The display panel 410 is divided into an active area 411 on which an image is displayed, and an inactive area 412 on which an image is not displayed. The inactive area 412 is provided with an integrated circuit, wiring, or the like to assist the active area 411 of the display panel 410 in displaying an image. A black matrix 441 is provided at a rim region of the film 440 corresponding to the pattern, i.e. to the inactive area 412 of the display panel 410, to hide the pattern. In the present exemplary embodiment, the black matrix 441 is obtained by blackening a portion of the film 440 corresponding to the inactive area 412.
The display apparatus 400 includes a camera module 450 and a microphone module 460 for a video call. In the present exemplary embodiment, the camera module 450 and the microphone module 460 are arranged on the active area of the display panel 410, i.e. at the rear side of the black matrix 441. 
(44)    To transmit light and sound to the camera module 450 and the microphone module 460 through the display panel 410, a pair of recesses is formed in the inactive area of the display panel 410. The black matrix 441 of the film 440 has a transparent portion 442 to transmit light to the camera module 450 through the black matrix 441 and a through-hole 443 to transmit sound to the microphone module 460 through the back matrix 441. 
(45)    Although the present exemplary embodiment describes the camera module 450 and the microphone module 460 as being arranged individually behind the inactive area 412 of the display panel 410, the disclosure is not limited thereto. Similar to the aforementioned exemplary embodiment, the camera module and the microphone module may be included in a single video call unit, and the video call unit may be arranged behind the inactive area of the display panel. 

-col. 7, lines 18-51 of the 679 Patent, emphasis added.
As can be seen above, none of the above section describes “a cover including a blackened area corresponding to the recessed area to cover the recessed area.”   As disclosed in the above paragraphs, the recessed area correspond to the through-holes and there is no cover over the through-holes.  In other words, claim 5 recites “including a blackened area corresponding to the recessed area to cover the recessed area” and “the cover further includes a through-hole for the microphone formed at a position corresponding to the recessed area.”  Because there is “a through-hole for the microphone formed at a position corresponding to the recessed area,” the blackened area corresponding to the recessed area does not cover the recessed area as shown in Fig. 9.  The limitation is not sufficiently supported by Fig. 9.
Claim 7 depends on claim 5 is therefore also rejected.

IX. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

A. 	Claims 1, 3-5, 7-8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathew et al (US Patent 2010/0315570, “Mathew”) in view of Kim et al (US Patent Pub 2002/0080566, “Kim”). 
Regarding Claim 1, Mathew teaches a display apparatus comprising: 
a display panel including an inactive area on which an image is not displayed (Fig. 8, the area covered by 88 is an inactive area); 
a film placed at a front surface of the display panel, the film including a matrix portion obtained by blackening an area corresponding to the inactive area to hide the inactive area (Fig. 8, 86 with 88 is a film including a matrix portion, 88 is a matrix portion); and 
a camera module configured to capture an image (Figs. 8 and 9, paragraph [0056]); [and] 
a microphone module configured to input sound (Figs. 8 and 9 and paragraph [0056]), 
wherein the inactive area is provided with at least one component receiving portion that forms a space in which the camera module or the microphone module are installed in a rear of the film (Figs. 8 and 9 and paragraph [0056]) 
wherein the film further includes a through-hole formed at the inactive area to transmit sound to the microphone module (Figs. 8 and 9 and paragraph [0056], hole 87 or 100 in Figs. 8-9) and 
the at least one component receiving portion is formed as a recess formed at an edge of the display panel to accommodate the camera module (Figs. 8 and 9).
However Mathew does not expressly teach both a camera module and a microphone module are installed in a rear of the film although Mathew teaches
[0056] … A cylindrical hole or other suitable opening such as opening 100 may be formed through color filter glass 70 and thin-film transistor glass layer 76. This hole may be used to accommodate electrical component 102. Electronic component 102 may be a camera, a proximity sensor, an ambient light sensor, an antenna, a microphone, a speaker, a digital data port, an audio jack or other analog port, a button, a touch sensor, etc. Arrangements in which component 102 is a camera are sometimes described herein as an example.

-paragraph [0056], Mathew.


In the field of a display panel (Fig. 1 of Kim), Kim teaches a microphone camera used as an external signal input unit (paragraph [0041], Fig. 1).
[0041] Although the preferred embodiment of the present invention has been described with respect to a displaying apparatus with an LCD panel, the present invention can be employed in a variety of displaying apparatus, such as a CRT monitor, etc. Also, although the external signal input unit has been described with an example of a microphone receiving the audio signal from the outside, a microphone camera can be used as the external signal input unit. 

-paragraph [0041], Kim.

	It is desirable to accommodate different types of external signal input units (paragraph [0005] of Kim).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 679 Patent, to install both a camera and a microphone at the rear of the film of the display panel of Mathew so that both video and audio signals can be inputted.
	The combination of Mathew and Kim is also supported by KSR Rationale (C) Use of known technique to improve similar devices (methods, or products) in the same way because adding a microphone as in that of Kim will improve the display panel of Mathew if Mathew does not already include a microphone so that audio signal can be inputted.

Regarding Claims 5 and 8, Mathew teaches an apparatus comprising: 
a display panel having a recessed area formed at the edge of the display panel in which an image is not displayed (Figs. 8-9, the area of the hole is such an recessed area); 
a cover placed at a front surface of the display panel, the cover including a blackened area corresponding to the recessed area to cover the recessed area (Figs. 8-9, 86 is a film, 86 with 88 is such a cover);
a camera (Figs. 8-9, paragraph [56]); [and] or a microphone (Figs. 8-9, paragraph [56]),
 wherein the recessed area of the display panel forms a space in which the camera [and] or the microphone is installed (Figs. 8-9), and the cover further includes a through-hole for the microphone formed at a position corresponding to the recessed area (Figs. 8-9).
However Mathew does not expressly teach both a camera module and a microphone module are installed in a rear of the film although Mathew teaches
[0056] … A cylindrical hole or other suitable opening such as opening 100 may be formed through color filter glass 70 and thin-film transistor glass layer 76. This hole may be used to accommodate electrical component 102. Electronic component 102 may be a camera, a proximity sensor, an ambient light sensor, an antenna, a microphone, a speaker, a digital data port, an audio jack or other analog port, a button, a touch sensor, etc. Arrangements in which component 102 is a camera are sometimes described herein as an example.

-paragraph [0056], Mathew.


In the field of a display panel (Fig. 1 of Kim), Kim teaches a microphone camera used as an external signal input unit (paragraph [0041], Fig. 1).
	It is desirable to accommodate different types of external signal input units (paragraph [0005] of Kim).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 679 Patent, to install both a camera and a microphone at the rear of the film of the display panel of Mathew so that both video and audio signals can be inputted.
	The combination of Mathew and Kim is also supported by KSR Rationale (C) Use of known technique to improve similar devices (methods, or products) in the same way because adding a microphone as in that of Kim will improve the display panel of Mathew if Mathew does not already include a microphone.

Regarding Claim 3, Mathew and Kim teach the apparatus according to claim 1, further comprising: wherein the microphone module is installed in the space with the camera module (Kim, paragraph [0041], Fig. 1).

Regarding Claims 4, 7, and 10,  Mathew and Kim teach the apparatus according to claims, 3, 5, and 8, wherein the cover further comprises a transparent portion to transmit light to the camera (Mathew, Figs. 8-9, the hole is a transparent portion, also paragraph [0063], “…polarizer 68 may be provided with opening 681.”).

B. 	Claims 1, 3-5, 7-8, and 10 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathew et al (US Patent 2010/0315570, “Mathew”) in view of Kim et al (US Patent Pub 2002/0080566, “Kim”), further in view of Kim-283 (US Patent Pub. 20110261283).
	Regarding claims 1, 3-5, 7-8 and 10, it is Examiner’s position that Mathew discloses the film with a matrix portion or an inactive area as claimed in claim 1 and the cover with a blacken area as claimed in claims 5 and 8.  To the extent that Applicant disagrees, Kim-283 teaches blacken area or matrix in the film or the cover layer (324 in Fig. 14 with an area marked by BM, black matrix).  It is desirable to have a design for slimness and good aesthetic exterior appearance (paragraph [0006], Kim-283).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 679 Patent, to use the method of Kim-283 in the apparatus of Mathew so that the display apparatus will be slimmer and have better aesthetic exterior appearance.  

Regarding Claims 4, 7, and 10,  Kim-283 also teaches wherein the cover further comprises a transparent portion to transmit light to the camera (paragraph [0131], the cover 324 may be extended to cover the camera-receiving portion 205, Fig. 14).

X. RESPONSE TO ARGUMENTS
A. 	35 USC 112 1st paragraph
	Applicant argues:
As expressly disclosed in U.S. Patent No. 8,905,679, the inactive area (412) includes the pair of recesses (413) formed therein, in which the camera module (450) and microphone module (460) are provided. Accordingly, because the film (440) hides the inactive area (412), the film (440) also inherently hides the recesses (413), which are formed in the inactive area (412). See MPEP § 2163 (“newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure”). Indeed, such configuration is illustrated in Figure 9, as shown above. Therefore, Applicant respectfully submits the artisan of ordinary skill would have understood that the inventor was in possession of “a cover placed at a front surface of the display panel, the cover including a blackened area corresponding to the recessed area to cover the recessed area,” as claimed.

-Feb 2021 Remarks, p. 7, emphasis added.

The Examiner disagrees.  Because there are through-holes to the camera and microphone module, the cover does not cover the recessed area as shown in Fig. 9 of the `679 Patent.  Therefore the claim limitations of claim 5 is not sufficiently supported by the `679 Patent.

B. 	35 USC 103 Mathew in view of Kim
	(1)	recess formed at an edge of the display panel
	Applicant argues:
	Mathew does not teach or suggest any recess (or recessed area) formed at an edge of the display panel…

As shown in Fig. 8 of Mathew, the openings 87 and 100 of Mathew are formed inside an edge 105 of the display module 82.
…

-Feb 2021 Remarks, pp. 8-9.

	The Examiner disagrees.  An inactive area as disclosed by the 679 Patent is an area that cannot display images.  As can be seen in Figs. 8 and 9 of Mathew, layer 88 is such an area.  See also the paragraph below:
A band of opaque material such as ink 88 may be formed on the underside of the periphery of color filter layer 70. Ink 88 may hide inactive portions of display module 82 and other structures such as housing 26 from view through the upper surface of display module.

paragraph [0051], Mathew.



    PNG
    media_image1.png
    379
    573
    media_image1.png
    Greyscale

	-Fig. 8 of Mathew.
	In the claims and specification of the 679 Patent, there is no lexicographic definition of what “an edge of the display panel”  is.  As shown in Fig. 8 and Fig. 9 of Mathew, an edge of the display panel is the area including the films 88-100-88 in Fig. 8 and 88-87-88 in Fig. 9, not simply 105.  Similar to the Fig. 9 of the 679 Patent, not just the outer area of the through-hole is an edge but the area including the whole black matrix band is an edge of the display panel. Applicant appears to interpret the edge too narrowly while the claims are to be interpreted under broadest reasonable interpretation.  



    PNG
    media_image2.png
    317
    512
    media_image2.png
    Greyscale

	-Fig. 9 of Mathew.

    PNG
    media_image3.png
    755
    740
    media_image3.png
    Greyscale

-Fig. 9 of the 679 Patent.  

(2)	inactive area for camera and microphone
Applicant argues:
Applicant respectfully submits the artisan of ordinary skill would not have understood the opaque area (88) in Mathew as being a portion of the display module (82), much less an “inactive area” thereof.  Mathew discloses ‘[a] band of opaque material such as ink 88 may be formed on the underside of the periphery of color filter layer 70. Ink 88 may hide inactive portions of display module 82 and other structures such as housing 26 from view through the upper surface of display module.” Mathew at ¶ 51.

Mathew does not disclose that the “openings” (100) are formed in the “inactive portions” hidden by the opaque layer (82). There is no positional correspondence between the “openings” for the electronic components and the “inactive portions of the display module (82) in Mathew.

-Feb 2021 Remarks, pp. 10-11.
Applicant appears to argue that the opaque area (88) is not a portion of the display module 82 and therefore not an inactive area of the display module 82.
Applicant’s arguments are not persuasive.  The relevant limitation is “a display panel including an inactive area on which an image is not displayed, …; wherein the inactive area is provided with at least one component receiving portion that forms a space in which the camera module and the microphone are installed in a rear of the film.”
First of all, the Figs. 8 and 9 of Mathew show a display panel, just like the display panel shown in Fig. 9 of the 679 Patent.  The inactive area is an area on which an image is not displayed as recited in the claims.  The area 88 of Mathew is an inactive area because this area cannot display an image.   Therefore if the area 441 in Fig. 9 of the 679 Patent is an inactive area, so is the area corresponding to 88 in Figs. 8 and 9 of Mathew.
Second, as can be seen above in Figs. 8 and 9 of Mathew, the area labeled 88 is the inactive area and the opening 87 or 100 are in the inactive area.  Accordingly, Mathew teaches “wherein the inactive area is provided with at least one component receiving portion that forms a space in which the camera module and the microphone are installed in a rear of the film.”
Third, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., openings are formed in the inactive portions hidden by opaque layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	
	(3)	No “through-hole” at “inactive area”
	Applicant argues:
However, the though hole is not “formed at the inactive area,” as claimed, of the display module (82) in Mathew. As noted above, Mathew describes that the opaque layer hides the inactive area of the display module (82). Mathew at ¶ 51. There is no positional correspondence between the “openings” and the “inactive portions” of the display module (82) in Mathew.
	
	-Feb 2021 Remarks, p. 12.
	The Examiner disagrees.  First, relevant limitation of claim 1 recites “a display panel including an inactive area on which an image is not displayed,”  The area 88-100-88 of the display panel in Fig. 8 and 88-87-88 of the display panel in Fig. 9 of Mathew would meet this limitation.  The limitation “the film including a matrix portion obtained by blackening an area corresponding to the inactive area to hide the inactive area” is met by the film 88-86 in Figs. 8-9 of Mathew.  The limitation “wherein the film further includes a through-hole formed at the inactive area to transmit sound to the microphone module” is met by the through hole 100 in Fig. 8 and 87 in Fig. 9 of Mathew.
	Applicant argues Mathew’s opening is formed within an active region instead of an inactive region (Feb 2021 Remarks, p. 12).
	The Examiner disagrees.  Because area 88 is opaque, no image can be displayed in that area.  Accordingly, Mathew’s opening 100 and 87 in Figs. 8 and 9 are formed in an inactive area.

B. 	35 USC 103 Mathew in view of Kim further in view of Kim-283
	(1)	recess area for “camera” and “microphone” 
	Applicant argues:
Applicant respectfully submits Kim ‘283 merely describes “a black matrix (BM) formed along the edge of each pixel to define a display area (DA) and simultaneously to separate the respective color filters from one another” (Kim ‘283 at 130) and “the black matrix (BM) may be formed in other edge portions except for a predetermined portion overlapping with the light-incidence portion (LI), to thereby define the display area (DA) of the display panel 1320” (Kim ‘283 at ¶ 135). Thus, Kim ‘283 does not disclose the black matrix (BM) is formed over a recessed area in which components are provided. There is no positional correspondence the black matrix (BM) and a recessed area of the display.

-Feb 2021 Remarks, p. 26.

Applicant’s arguments are not persuasive.  As shown in Fig. 9 of the 679 Patent, because there are through-holes to the camera and microphone, the black matrix area 441 of the 679 Patent does not form over the recess area also.  Mathew discloses such a recess area 100 in Fig. 7 and 87 in Fig. 9 for microphone or camera which are similar to Fig. 9 of the 679 Patent.   

(2)	Other arguments
Kim-283 is introduced to disclose blacken area or matrix in the film or the cover layer (324 in Fig. 14 with an area marked by BM, black matrix).  Other arguments are directed to Mathew or Kim.  The Examiner has addressed these arguments above and will not repeat the response here.
Therefore the rejection under 35 USC 103 have not been overcome.

XI. CONCLUSION
A.	Action is made final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

B.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

C.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

D.	 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yuzhen Ge/
Primary Examiner, Art Unit 3992





Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the 679 Patent, or in the prior art.